Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the Examiner agrees with the Applicant Remarks filed on 8/27/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Examiner indicates that the claim is allowable.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 18, a combination of limitations that a feed element, separated from the first surface of the conductive plate by the insulator; and a controller that is in communication with the near-field antenna and is configured to: cause the feed element to direct a plurality of RF power transmission signals towards the conductive plate, thereby causing: at least some of the RF power transmission signals of the plurality of RF power transmission signals radiate through the one or more cutouts and accumulate within a near-field distance of the conductive plate to create at least two distinct zones of accumulated RF energy at each of the one or more cutouts, wherein the at least two distinct zones of accumulated RF energy at each of the one or more cutouts are defined based, at least 
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a combination of limitations that a feed element, separated from the first surface of the conductive plate by the insulator; and causing the feed element to direct a plurality of RF power transmission signals towards the conductive plate, thereby causing: at least some of the RF power transmission signals of the plurality of RF power transmission signals radiate through the one or more cutouts and accumulate within a near-field distance of the conductive plate to create at least two distinct zones of accumulated RF energy at each of the one or more cutouts, wherein the at least two distinct zones of accumulated RF energy at each of the one or more cutouts are defined based, at least in part, on: (i) a set of dimensions defining each of the one or more cutouts, and (ii) an arrangement of the one or more cutouts. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Korva (US 6911945) discloses a substrate having slots (131, 132) on the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848